Citation Nr: 1209991	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-27 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mufreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for treatment received at University Medical Center from May 20, 2009 to May 25, 2009.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from December 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2009 decision by the Tennessee Valley Healthcare System in Murfreesboro, Tennessee.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required.

The Veteran seeks reimbursement of unauthorized medical expenses incurred at University Medical Center in May 2009.  

Medical records show that the Veteran presented to the emergency department on May 20, 2009 with complaints of a cough and fever of two days in duration.  Hospital records reflect treatment of acute pneumonia.  

At the Board hearing, the Veteran testified that he went to the hospital nearest to his home because he believed the situation was an emergency.  In the substantive appeal dated in July 2010, the Veteran indicated that he is seeking payment for $421 in expenses that his insurance did not pay.    

To be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility that are not previously authorized, a Veteran must meet the requirements of either 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725  and implementing regulations.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2011).

Section 1725, Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; and

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); and 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; and 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; and 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; and 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); and 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided.  38 C.F.R. § 17.1002  (2011).

The Veteran's claim was denied on the basis that the treatment provided was in preference to available government facilities.  

Additional development is necessary to determine whether reimbursement is warranted under 38 U.S.C.A. § 1728.  To date, no medical opinion has been obtained.  A medical opinion by a CMO or other qualified party as to the specific criteria required for payment or reimbursement of unauthorized medical expenses must be sought.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).
 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from the CMO or other qualified party as to the following: 

(a) Whether services rendered to the Veteran at University Medical Center in May 2009 were in a medical emergency of such nature that delay would have been hazardous to his life or health, as perceived by a prudent lay person;  

(b) Whether the pneumonia which the Veteran was treated for in May 2009 was aggravating any of the Veteran's service -connected disabilities. 

(c) Whether VA or other Federal facilities were not feasibly available on May 20, 2009 and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

The claims file, including a copy of this REMAND, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions. 

2.   After the completion of the requested action, the claim should be readjudicated.  This determination must reflect consideration as to whether payment or reimbursement of unauthorized medical expenses incurred at University Medical Center in May 2009 is warranted under 38 U.S.C.A. § 1728  as well as § 1725.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and provided with an opportunity to respond.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


